EXHIBIT 10.1


THIRD AMENDMENT TO LOAN AGREEMENT




THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is executed as of the
19th day of  November, 2012 and effective as of December 1, 2012 (the "Effective
Date"), by and between AMREP SOUTHWEST INC., a New Mexico corporation (the
“Borrower”), and KAPPA LENDING GROUP, LLC, a Pennsylvania limited liability
company (the “Lender”).


WHEREAS, Compass Bank (“Compass”) extended a loan (the “Loan”) to Borrower in
the original principal amount of $22,500,000 as evidenced by that certain
Promissory Note (the “Original Note”) dated December 17, 2009;


WHEREAS, in connection with the Loan, Compass and Borrower entered into a Loan
Agreement (the “Original Loan Agreement”) dated as of December 17, 2009;


WHEREAS, Compass and Borrower modified certain terms of the Loan pursuant to
that certain First Amendment to Loan Agreement (the “First Amendment”) dated
April 29, 2011;


WHEREAS, Compass and Borrower modified certain terms of the Original Note
pursuant to that certain First Modification (the “First Modification”) dated
April 29, 2011;


WHEREAS, Compass sold all of its right, title and interest in the Loan to Lender
as of August 13, 2012 (the “Sale Date”) and Lender has succeeded to all rights,
title and interest in and to the Loan as of the Sale Date;


WHEREAS, Lender and Borrower modified certain terms of the Loan pursuant to that
certain Second Amendment to Loan Agreement (the “Second Amendment”) dated August
24, 2012 (the Original Loan Agreement as modified by the First Amendment and the
Second Amendment, hereinafter the “Loan Agreement”);


WHEREAS, Lender and Borrower modified certain terms of the Original Note
pursuant to that certain Second Modification (the “Second Modification”) dated
August 24, 2012 (the Original Note as modified by the First Modification and the
Second Modification, hereinafter the “Note”);


WHEREAS, the Lender and Borrower desire to further amend the terms of the Loan
Agreement pursuant to the terms and conditions contained herein; 


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and in the Loan Agreement, the parties agree as follows: 


1.           All the terms and conditions of the Loan Agreement are incorporated
herein and by this reference made a part hereof, and shall remain the same
except to the extent modified by
 
 
1
 
 
this Amendment.  The defined term “Lender” shall be deemed to mean and replace
the defined term “Bank” in all of the Loan Documents.  The Capitalized terms
used herein, but not otherwise defined shall have the meaning ascribed to such
term in the Loan Agreement. 


2.           Lender and Borrower hereby agree as follows:


                       a. The maturity date of the Note is extended to December
1, 2017 (the “New Maturity Date”). The period from the Effective Date to the New
Maturity Date shall be referred to as the “Extension Term” and the entire
remaining Note balance shall be due and payable in full on the New Maturity
Date.


                       b. Borrower shall continue to make payments of interest
to the Lender in accordance with the terms of the Note as modified by that
certain Third Amendment to Note of even date herewith until the outstanding
principal balance is paid in full.


                       c. For the period from and after the Effective Date until
the New Maturity Date, Borrower shall not be required to pay to Lender any
principal payments except as follows.  No later than twenty (20) days following
the end of the calendar quarter, Borrower shall make a principal payment (each a
“Required Principal Payment”) to Lender equal to 25% of the net cash from sales
of land received by Borrower in such calendar quarter.   If no net cash from
sales of land is received during any calendar quarter, then no Required
Principal Payment shall be due for such calendar quarter. The term “net cash
from sales of land” shall have the meaning ascribed to such term in the First
Amendment, as amended to include the Scattered Lots (as hereafter defined). For
purposes of this paragraph, the term “calendar quarter” shall be deemed to mean
the periods of January 1st through March 31st, April 1st through June 30th, July
1st through September 30th, and October 1st through December 31st. No separate
release price shall be paid by Borrower in connection with any release of
Collateral.


                       d. In consideration of Lender entering into this
Amendment and extending the term of the Credit Facility, Borrower shall: (i)
grant a first priority mortgage (the “Additional Mortgage”) on all real property
owned by Borrower and located in or about Rio Rancho, New Mexico which is not
presently included in the definition of Collateral under the Credit Facility
(collectively, the “Scattered Lots”); and (ii) execute and deliver to Lender a
Stock Pledge (the “Stock Pledge”) under which Borrower shall grant a security
interest in all presently existing and hereafter arising issued and outstanding
shares of capital stock of Outer Rim Investments, Inc., a New Mexico
corporation, as additional security for the timely payment and performance of
all of Borrower’s obligations under the Credit Facility.  The Additional
Mortgage and the Stock Pledge shall be in form and substance acceptable to
Lender’s attorney and each such document shall be included within the definition
of Loan Documents. The Stock Pledge shall be duly executed and delivered to
Lender concurrent with the execution and delivery of this Amendment.  The
Additional Mortgage shall be duly executed and delivered to Lender as soon as
practical after the legal descriptions for the Scattered Lots have been
prepared, and in no event later than December 15, 2012.  If the Additional
Mortgage is not executed and delivered to Lender on or before December 15, 2012,
it shall constitute an Event of Default under the Loan Agreement without further
notice to Borrower.  The Additional Mortgage shall be recorded by Lender in the
Real Property Records of Sandoval County, New Mexico and Borrower shall pay
 
 
2
 
 
all recording fees in connection therewith.  From and after the Effective Date,
the term Collateral as defined in Section 1.5 of the Original Loan Agreement
shall be deemed to include the Scattered Lots.


                       e. Notwithstanding any other provision of the Loan
Documents, Lender shall grant a partial release of Lender’s mortgage on the
Collateral under the Mortgage or the Additional Mortgage (as the case may be) in
connection with sales of land by Borrower provided that Borrower certifies to
Lender in writing that such sale is (i) to an unrelated third party; (ii) for a
price that Borrower believes in good faith is not less than the fair market
value of such Collateral or in the case of the Scattered Lots, the wholesale
value of such Collateral; (iii) on terms that Borrower believes in good faith to
be commercially reasonable; and (iv) in the ordinary course of Borrower’s
business; provided, however, Lender’s prior written approval shall be required
(x) with respect to the sale of the Scattered Lots, if the individual or
collective sales price of the Scattered Lot(s) in any single transaction exceeds
$50,000; or (y) with respect to the sale of any non-residential land
(“Commercial Land”) if the individual or collective sales price of the
Commercial Land in any single transaction exceeds $100,000.  For purposes of
this paragraph, the term “Commercial Land” shall mean all land other than land
zoned and designated as a residential classification, including without
limitation, land zoned commercial, retail and/or industrial. Such partial
releases shall be granted as soon as is reasonably practicable and in any event
within ten (10) business days after Borrower’s written request is received by
Lender (provided that Borrower is entitled to such partial release).


           f. Solely in the event of a sale or transfer of Borrower’s stock (or
a merger, consolidation or other similar transaction) or a sale of all or
substantially all of Borrower’s assets to an unrelated third party which results
in a principal prepayment (each a “Prepayment”) prior to the New Maturity Date,
Borrower shall pay to Lender a prepayment premium (the “Prepayment Premium”) in
connection therewith in an amount as set forth as follows.   The Prepayment
Premium shall be: (i) 5% of the amount of the Prepayment if the Prepayment
occurs in the first year of the Extension Term; (ii) 4% of the amount of the
Prepayment if the Prepayment occurs in the second year of the Extension Term;
(iii) 3% of the amount of the Prepayment if the Prepayment occurs in the third
year of the Extension Term; (iv) 2% of the amount of the Prepayment if the
Prepayment occurs in the fourth year of the Extension Term; and (v) 1% of the
amount of the Prepayment if the Prepayment occurs in the fifth year of the
Extension Term.  The Prepayment Premium shall be due and payable to Lender at
the time of the Prepayment. The Prepayment Premium shall not apply to any
Required Principal Payment as set forth above.


                      g.  In the event that any payment of principal, Prepayment
Premium or interest is ten (10) or more days late, Borrower shall pay a late fee
equal to 5% of such past due amount.


                      h. Section 4.3(c) is hereby modified such that Borrower
shall provide projections of consolidated financial statements for each fiscal
year through the New Maturity Date within sixty (60) days after Lender’s written
request, provided that Lender shall not make such request more than once in any
twelve (12) month period.

 
 
3
 
 
                       i. Section 4.10 of the Loan Agreement (Maximum Loan To
Value Collateral Ratio) is hereby deleted in its entirety as of the Effective
Date.


                       j. In conjunction with the execution of this Amendment
and as consideration for the extension of the loan term to the New Maturity
Date, Borrower shall pay Lender a loan extension fee equal to Twenty Five
Thousand Dollars ($25,000.00).  Such fee shall be paid upon execution and
delivery of this Amendment.


3.           Borrower and Lender shall execute a Third Modification to the Note
consistent with the terms of this Amendment and in the form attached hereto and
made a part hereof as Exhibit A.


4.           Section 7.2 (Notices) of the Original Loan Agreement is hereby
modified such that the notice provision for Bank is deleted and replaced with
the following:




LENDER:                    Kappa Lending Group, LLC
            P.O. Box 736
            40 E. Skippack Pike
Fort Washington, PA 19034
Attn: William J. Bonner, Jr., General Counsel
Fax: (215) 643-3818


5.           The representations and warranties of the Borrower in the Loan
Agreement are hereby ratified and reaffirmed.


6.           The Borrower hereby represents and warrants to Lender as follows:


a.           The Borrower has the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.


b.           This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and constitutes the
legal, valid and binding obligation of the Borrower enforceable against it in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.


c.           The execution and delivery of this Amendment and the performance by
the Borrower hereunder does not and will not, as a condition to such execution,
delivery and performance, require the consent or approval of any regulatory
authority or governmental authority or agency having jurisdiction over the
Borrower, nor be in contravention of or in conflict with the articles of
incorporation, bylaws or other organizational documents of the Borrower, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower is party or by which any of the
assets or properties of the Borrower is bound.
 
 
 
4
 
 


7.           The Borrower represents that it does not have any set-offs,
defenses, recoupments, offsets, counterclaims or other causes of action against
Lender relating to the Loan Documents and the indebtedness evidenced and secured
thereby and agrees that, if any such set-off, defense, counterclaim, recoupment
or offset otherwise exists on the date of this Amendment, each such defense,
counterclaim, recoupment, offset or cause of action is hereby waived and
released forever.


8.           For and in consideration of the obligations set forth herein and
intending to be legally bound hereby, the Borrower does hereby remise, release
and forever discharge Lender, and its respective successors and assigns, of and
from and all manner of actions, causes of actions, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands of whatsoever nature, in law, in equity
or in admiralty, direct or indirect, known or unknown, matured or not matured,
including for contribution and/or indemnity, that the Borrower has ever had or
now has, including, without limitation, those with respect to any and all
matters alleged or which could have been alleged, with respect to the Loan
Documents or the making or administration of the loans up to and including the
date of this Amendment. The genera1 release hereby entered into and executed by
Borrower is intended by Borrower to be final, complete and total as to all
matters that have arisen or occurred up to and including the date of this
Amendment.


9.           The Borrower agrees to promptly take such action, upon the request
of Lender, as is necessary to carry out the intent of this Amendment.


10.           Except as modified herein, the Loan Agreement is hereby ratified
and remains in full force and effect. In the case of any provision of any Loan
Document that deletes provisions of an earlier document, this will not have the
effect of restoring to the Loan Documents even earlier provisions that were
deleted by the provisions now being deleted. This Amendment may be executed in
any number of counterparts, each of which shall be an original, and such
counterparts together shall constitute one and the same instrument. Executed
copies via facsimile or electronic transmission shall be deemed to constitute
originals for all purposes.


[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 
5
 
 


IN WITNESS WHEREOF, the parties have executed and delivered this Third Amendment
to Loan Agreement as of the date first above written.
 
 


BORROWER:


                                                AMREP SOUTHWEST INC., a New
Mexico
                                                corporation






                                                By:          /s/ James H. Wall,
Jr.                     
                                                         James H. Wall, Jr., Sr.
Vice President




                                                LENDER:


                                                KAPPA LENDING GROUP, LLC, a
Pennsylvania
                                                limited liability
company             






                                                By:          /s/ William J.
Bonner, Jr.              
                                                        William J. Bonner, Jr.,
Vice President



6